DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 11 October 2021 and 14 November 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baruch (US-2017/0228867) in view of Takebe (US-2018/0125443).
	Regarding claim 1:  Baruch discloses a device (fig 10(1000) and [0119] of Baruch), comprising: processing circuitry (fig 10(1004,1020,1024), [0119], and [0125] of Baruch) to: receive an input polygon, the input polygon being comprised of a plurality of segments connected by a plurality of points, some of the plurality of segments extending in a first direction and remaining ones of the plurality of segments extending in a second direction perpendicular to the first direction (fig 3(302), fig 4A(402), fig 6, [0035], [0042], and [0059]-[0061] of Baruch – input square pixels and square/rectangular segments for further processing); perform a first set of operations on the input polygon to generate an intermediate polygon having a plurality of vertices, a number of the plurality of vertices being fewer than a number of the plurality of points (fig 3(304), fig 4A(404-410), fig 6, [0036], [0045], [0048]-[0054], and [0059]-[0061] of Baruch – contour map creates initial contour (intermediate polygon)); and perform a second set of operations on the intermediate polygon based on traits of the plurality of vertices to generate a final polygon with a contour that represents the input polygon (fig 3(306), fig 4A(412)[Wingdings font/0xE0]fig 4B (446), figs 7-8, [0037], [0076]-[0078] and [0092]-[0098] of Baruch – initial contour (intermediate polygon) modified to produce final contour/polygon).
	While Baruch does disclose curve shapes, such as circles, for the set of pixels ([0068], [0076], and [0083] of Baruch), that would thus imply the contour includes at least one section that extends in a third direction different than the first direction and the second direction, Baruch does not expressly disclose the contour including at least one section that extends in a third direction different than the first direction and the second direction.
	Takebe discloses the contour including at least one section that extends in a third direction different than the first direction and the second direction (figs 8A-9B, and [0087]-[0089] of Takebe).
	Baruch and Takebe are analogous art because they are from the same field of endeavor, namely image analysis, segmentation, and processing.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the contour include at least one section that extends in a third direction different than the first direction and the second direction, as taught by Takebe.  The motivation for doing so would have been to better analyze the image data based on the shapes of the objects therein.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baruch according to the relied-upon teachings of Takebe to obtain the invention as specified in claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616